                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

EVATT WARNER, III                                                                   PLAINTIFF
ADC # 160178

v.                              Case No. 5:18-cv-00202-KGB-JJV

RAHKEEM HAWTHORNE, et al.                                                       DEFENDANTS

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 8). Judge Volpe granted Mr. Warner an extension

until October 1, 2018, to file objections to the Proposed Findings and Recommendations (Dkt. No.

11). Based upon the Court’s review of this docket, no objections have been filed, and the time for

filing objections has passed. After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Dkt. No. 8).

       Mr. Warner’s claims for monetary relief against defendants Rahkeem Hawthorne, Vernon

Robertson, and Jarred Buyers in their official capacities are barred by the Eleventh Amendment.

See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989) (holding that the Eleventh

Amendment bars suit for monetary damages against state employees acting in their official

capacities, unless the State has waived its immunity). Furthermore, as discussed in the Proposed

Findings and Recommendations, Mr. Warner’s individual capacity claims against separate

defendants Mr. Robertson and Mr. Buyers are not cognizable under 42 U.S.C. § 1983

       Accordingly, the Court dismisses without prejudice Mr. Warner’s claims for monetary

damages against Mr. Hawthorne, Mr. Robertson, and Mr. Buyers in their official capacities. The

Court also dismisses Mr. Warner’s claims against Mr. Robertson and Mr. Buyers in their individual
capacities for failure to state a claim upon which relief may be granted. Mr. Robertson and Mr.

Buyers are hereby dismissed as defendants from this case. The Court certifies that, pursuant to 28

U.S.C. § 1915(a)(3), an in forma pauperis appeal from this Order would not be taken in good faith.

       It is so ordered, this the 11th day of February, 2019.



                                                           _____________________________
                                                           Kristine G. Baker
                                                           United States District Judge




                                                 2
